Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
        Claim 19-20 states “the respective labels being added in association with a corresponding one of the output values, based on an operation received by the user interface at a time at which the respective output values are output”
The labels as disclosed in claim 19-20 imply that every label is associated with “operation received by the user interface at a time at which the respective output values are output” and does not include label associated with “no operation received by the user interface”. The Specification in Figures 11 and 12 and paragraph 148-156 161-163 discloses using both labels associated with “operation received by the user interface at a time at which the respective output values are output” and label associated with “no operation received by the user interface at a time at which the respective output values are output” as presence/absence of user having values 0 or 1. Therefore the machine learning unit is trained with training set include both type of labels and not just on label associated with “operation received by the user interface”. If it is trained using only label associated with “operation received by the user interface” then it is not going to operate correctly in performing the estimation.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.


Claim Objections
Claims 1-9, 18-20 are objected to because of the following informalities:  

         Claim 1 states “each of the labels being added in association with a corresponding output value among the plurality of output values, based on presence or absence of an operation received by the user interface at a time at which the corresponding output value is output”. Examiner suggest amending as follows since the labels are added to indicate presence/absence of user:
          “each of the labels being added in association with a corresponding output value among the plurality of output values, the labels indicating presence or 

       Claims 2-9 and 18 are objected based on dependency to claim 1. 

        Claim 19 states “the respective labels being added in association with a corresponding one of the output values, based on an operation received by the user interface at a time at which the respective output values are output”
The labels as disclosed in claim 19 imply that every label is associated with “operation received by the user interface at a time at which the respective output values are output” and does not include label associated with “no operation received by the user interface”. The Specification in Figures 11 and 12 and paragraph 148-156 161-163 discloses using both labels associated with “operation received by the user interface at a time at which the respective output values are output” and label associated with “no operation received by the user interface at a time at which the respective output values are output” as presence/absence of user having values 0 or 1. Therefore the machine learning unit is trained with training set include both type of labels and not just on label associated with “operation received by the user interface”. If it is trained using only label associated with “operation received by the user interface” then it is not going to operate correctly in performing the estimation.

       Claim 19 discloses “the respective labels being added in association with a corresponding one of the output values, based on an operation received by the user 
         “the respective labels being added in association with a corresponding one of the output values, the labels indicating an operation received by the user interface at a time at which the respective output values are output”.


         Claim 20 states “the respective labels being added in association with a corresponding one of the output values, based on an operation received by the user interface at a time at which the respective output values are output”
The labels as disclosed in claim 19 imply that every label is associated with “operation received by the user interface at a time at which the respective output values are output” and does not include label associated with “no operation received by the user interface”. The Specification in Figures 11 and 12 and paragraph 148-156 161-163 discloses using both labels associated with “operation received by the user interface at a time at which the respective output values are output” and label associated with “no operation received by the user interface at a time at which the respective output values are output” as presence/absence of user having values 0 or 1. Therefore the machine learning unit is trained with training set include both type of labels and not just on label associated with “operation received by the user interface”. If it is trained using only label associated with “operation received by the user interface” then it is not going to operate correctly in performing the estimation.


         “the respective labels being added in association with a corresponding one of the output values, the labels indicating an operation received by the user interface at a time at which the respective output values are output”.



Appropriate correction is required.



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/22/2022